Exhibit 10.9

BEA SYSTEMS, INC. CHANGE IN CONTROL SEVERANCE PLAN

Introduction

The Board of Directors of BEA Systems, Inc. (the “Company”) recognizes that the
possibility of a Change in Control of the Company, and the uncertainty it
creates, may result in the loss or distraction of employees of the Company to
the detriment of the Company and its stockholders.

The Board considers the avoidance of such loss and distraction to be essential
to protecting and enhancing the best interests of the Company and its
stockholders. The Board also believes that when a Change in Control is perceived
as imminent, or is occurring, the Board should be able to receive and rely on
disinterested service from employees regarding the best interests of the Company
and its stockholders without concern that employees might be distracted or
concerned by the personal uncertainties and risks created by the perception of
an imminent or occurring Change in Control.

In addition, the Board believes that it is consistent with the Company’s
employment practices and policies and in the best interests of the Company and
its stockholders to treat fairly its employees whose employment terminates in
connection with or following a Change in Control.

Accordingly, the Board has determined that appropriate steps should be taken to
assure the Company of the continued employment and attention and dedication to
duty of its employees and to seek to ensure the availability of their continued
service, notwithstanding the possibility or occurrence of a Change in Control.

Therefore, in order to fulfill the above purposes, the following plan has been
developed and is hereby adopted.

1. Establishment of Plan. As of the Effective Date, the Company hereby
establishes the BEA Systems, Inc. Change in Control Severance Plan, as set forth
in this document.

2. Definitions. As used herein the following words and phrases shall have the
following respective meanings:

(a) Affiliate. Any company controlled by, controlling or under common control
with the Company.

(b) Base Salary. The annual base rate of compensation payable to a Participant
by the Company, before deductions or voluntary deferrals authorized by the
Participant or required by law to be withheld from the Participant by the
Company.

(c) Board. The Board of Directors of the Company.

(d) Bonus Amount. The Participant’s annual commission targets for all
Participants who are in a sales position and annual target bonus for all other
Participants for the fiscal year in which the Change in Control occurs or, if
higher, the fiscal year in which the Date of Termination occurs, provided, that
if annual commission targets or annual target bonuses have not



--------------------------------------------------------------------------------

been established for the Participant and Participants generally for the fiscal
year in which the Change in Control occurs, the Bonus Amount shall be the
Participant’s annual commission targets or annual target bonus, as applicable,
for the year immediately preceding the year in which the Change in Control
occurs.

(e) Cause. A termination for “Cause” shall have occurred where a Participant’s
employment is terminated because of the Participant’s (i) conviction of a felony
(other than a traffic-related felony) or (ii) gross negligence or willful
misconduct having a material adverse impact on the Company.

(f) Change in Control. A “Change in Control” means the first to occur of any of
the following:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(A) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 1(f), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its Affiliates or (iv) any acquisition by any corporation pursuant to a
transaction that complies with Sections 1(d)(3)(A), 1(d)(3)(B) and 1(d)(3)(C);

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to



--------------------------------------------------------------------------------

vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(g) Code. The Internal Revenue Code of 1986, as amended from time to time.

(h) Committee. Subject to Section 13, the Compensation Committee of the Board.

(i) Company. BEA Systems, Inc. and any successor thereto or, if applicable, the
ultimate parent of any such successor.

(j) Compensatory Award. As defined in Section 4(c).

(k) Date of Termination. The date of receipt of a notice of termination from the
Company or the Participant as applicable or any later date specified in the
notice of termination, which date shall not be more than 30 days after the
giving of such notice. The Company and the Participant shall take all steps
necessary (including with regard to any post-termination services by the
Participant) to ensure that any termination under this Plan constitutes a
“separation from service” within the meaning of Section 409A of the Code, and
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place shall be the “Date of Termination.”

(l) Disability. A termination for “Disability” shall have occurred if a
Participant’s employment is terminated because of a disability entitling him or
her to long-term disability benefits under the applicable long-term disability
plan of the Company.

(m) Effective Date. November 7, 2007.



--------------------------------------------------------------------------------

(n) Employee. Any regular, full-time employee or part-time employee (who is
regularly scheduled to work at least twenty (20) hours per week) of the Company
or any of its Affiliates. Part-time employees who are regularly scheduled to
work less than twenty (20) hours per week and individuals who are classified by
the Company as independent contractors are not Employees.

(o) Good Reason. With respect to any Participant, the occurrence of any of the
following events after a Change in Control, without the Participant’s prior
written consent: (i) the Company’s requiring the Participant to be based at any
location other than the location at which the Participant was based immediately
prior to the Change in Control or within 35 miles of such location, (ii) a
reduction of more than 10 percent in the Participant’s annual base salary or
target bonus or other incentive compensation opportunities; provided that if
none of the Company, a surviving entity nor its parent following a Change in
Control is a publicly-held company, the failure to provide stock-based benefits
shall not be deemed Good Reason if benefits of comparable value using recognized
valuation methodology are substituted, (iii) a failure to provide the
Participant with aggregate pension and welfare benefits which are substantially
comparable in value to those provided to similarly situated employees of the
Company, a surviving entity or its parent , or (iv) failure of the Company to
require any successor to the Company to comply with the Plan. Notwithstanding
the foregoing, in order to invoke a termination for Good Reason, a Participant
must provide written notice to the Company of the existence of one or more of
the conditions described in clauses (i), (ii), (iii) or (iv) within 90 days
after having knowledge of such condition or conditions, and the Company shall
have 30 days following receipt of such written notice (the “Cure Period”) during
which it may remedy the condition. In the event that the Company fails to remedy
any condition constituting Good Reason during the Cure Period, the Participant
must terminate employment, if at all, within 90 days following the Cure Period
in order to terminate employment for Good Reason.

(p) Individual Contributor. An Employee that is not a Manager, Senior Manager,
Director, Senior Director, Vice President or Senior Vice President.

(q) Monthly Pay. The quotient obtained by dividing (i) the sum of (A) the
Participant’s Required Base Salary and (B) the Participant’s Bonus Amount by
(ii) 12.

(r) Net After-Tax Receipt. As defined in Section 5.

(s) Non-U.S. Participant. As defined in Section 4(b).

(t) Participant. An Employee who meets the eligibility requirements of
Section 3.

(u) Payment. As defined in Section 5.

(v) Plan. The BEA Systems, Inc. Change in Control Severance Plan.

(w) Present Value. As defined in Section 5.



--------------------------------------------------------------------------------

(x) Qualified Termination. Any termination of a Participant’s employment, on or
during the one-year period following a Change in Control, by the Company other
than for Cause, death or Disability or by the Participant for Good Reason.
Notwithstanding the foregoing, if a Change in Control occurs and if the
Participant’s employment with the Company is terminated prior to the date on
which the Change in Control occurs, and if it is reasonably demonstrated by the
Participant that such termination of employment (i) was at the request of a
third party that has taken steps reasonably calculated to effect a Change in
Control or (ii) otherwise arose in connection with or anticipation of a Change
in Control, then a “Qualifying Termination” shall be deemed to have occurred on
the Change in Control.

(y) Reduced Amount. As defined in Section 5.

(z) Required Base Salary. With respect to any Participant, the higher of (i) the
Participant’s Base Salary as in effect immediately prior to the Change in
Control and (ii) the Participant’s highest Base Salary in effect at any time
thereafter.

(aa) Separation Payment. As defined in Section 5.

(bb) Separation Period. The period beginning on a Participant’s Date of
Termination and continuing for (i) three months, in the case of an Individual
Contributor, Manager or Senior Manager; (ii) six months in the case of a
Director or Senior Director; and (iii) 12 months in the case of a Vice President
or Senior Vice President.

3. Eligibility. Each Employee who (a) is not party to a Change in Control
Employment Agreement as of immediately prior to a Change in Control, (b) is not,
at the effective time of the Change in Control, on a leave of absence as to
which reemployment rights are not guaranteed by applicable law and (c) has been
an Employee for at least one month prior to the Date of Termination.

4. Separation Benefits.

(a) Separation Benefits. In the event that a Participant suffers a Qualified
Termination, the Company shall pay such Participant, within 15 days following
the Date of Termination, a lump sum in cash equal to the sum of (i) the
Participant’s Base Salary and any accrued vacation pay through the Date of
Termination to the extent not theretofore paid, (ii) the Participant’s unpaid
annual bonus for the fiscal year immediately preceding the year in which the
Date of Termination occurs to the extent such bonus has been determined but not
theretofore paid, and (iii) the Monthly Pay times the number of months in the
Separation Period.

(b) COBRA Premiums. In addition, in the event a Participant suffers a Qualified
Termination, the Company shall pay the cost of the Participant’s premiums for
health continuation coverage under Section 4980B of the Code for the Separation
Period; provided, that, with respect to any Participant who was, immediately
prior to such Qualified Termination, employed outside of the United States (a
“Non-US Participant”), the Company shall, during the Separation Period, continue
to provide or cause to be provided to such Non-US Participant medical and life
insurance benefits that are substantially comparable to those enjoyed by such
Non-US Participant immediately prior to the Qualified Termination, subject to
the requirements of applicable law.



--------------------------------------------------------------------------------

(c) Equity Awards. In addition, in the event a Participant suffers a Qualified
Termination, notwithstanding any provision in an award agreement to the
contrary, effective as of the Date of Termination, fifty percent of the unvested
portion of each grant of stock options, restricted stock, restricted stock units
and other equity-based award that is outstanding and unvested as of the Date of
Termination (each, a “Compensatory Award”) shall immediately vest and, if
applicable, become exercisable, provided, that this Section 4(c) shall not apply
to any Compensatory Award outstanding as of the Date of Termination under the
Company’s 1997 Employee Stock Purchase Plan (or any successor thereto). The
applicable award agreements for the Compensatory Awards are hereby amended to
the extent necessary to implement this Section 4(c).

(d) Other Benefits Payable. Nothing in this Plan shall prevent or limit a
Participant’s continuing or future participation in any benefit, bonus,
incentive or other plan, program, arrangement or policy provided by the Company
or any of its Affiliates for which a Participant and/or Participant’s dependents
may qualify. Amounts that are vested benefits or that a Participant and/or a
Participant’s dependents are otherwise entitled to receive under any plan,
program, arrangement, or policy of the Company or any of its Affiliates shall be
payable in accordance with such plan, program, arrangement or policy. The
payment provided pursuant to clause (iii) of Section 4(a) above shall be
provided in addition to, and not in lieu of, all other accrued or vested or
earned but deferred compensation, retention bonuses, rights, options or other
benefits which may be owed to a Participant upon or following termination,
including but not limited to accrued vacation, amounts or benefits payable under
any bonus or other compensation plans, stock option plan, stock ownership plan,
stock purchase plan, life insurance plan, health plan, disability plan or
similar or successor plan. Payments pursuant to clause (iii) of Section 4(a)
above shall be reduced by (A) any amounts paid to the Participant under the
Worker Adjustment and Retraining Act and the regulations promulgated thereunder,
as amended, or any similar state or local statute (“WARN”) or, with respect to
any Non-US Participant, any applicable law or regulation and (B) any amounts
paid to the Participant for services performed during any period following the
Participant receiving a WARN notice or, with respect to any Non-US Participant
any required notice regarding the Participant’s termination of employment, and
during the period covered by such notice. Notwithstanding the foregoing, if the
Participant receives payments and benefits pursuant to Section 4(a) of this
Plan, the Participant shall not be entitled to any severance pay or benefits
under any severance plan, program, policy, agreement or other arrangement of the
Company and its Affiliates, except as required by applicable law or as otherwise
specifically provided therein in a specific reference to this Plan; provided,
that any Non-US Participant may elect to receive severance pay and/or benefits
under such other arrangement in lieu of receiving the payments and benefits
provided by this Plan.

5. Certain Reduction of Payments by the Company.

(a) For purposes of this Section 5: (i) a “Payment” shall mean any payment or
distribution in the nature of compensation to or for the benefit of a
Participant, whether paid or payable pursuant to this Plan or otherwise;
(ii) “Separation Payment” shall mean a Payment paid or payable pursuant to this
Plan (disregarding this Section); (iii) “Net After-Tax Receipt” shall mean the
Present Value of a Payment net of all taxes imposed on the Participant with
respect thereto under Sections 1 and 4999 of the Code and under applicable state
and local laws, determined by applying the highest marginal rate under Section 1



--------------------------------------------------------------------------------

of the Code and under state and local laws which applied to the Participant’s
taxable income for the immediately preceding taxable year, or such other rate(s)
as the Participant shall certify, in the Participant’s sole discretion, as
likely to apply to the Participant in the relevant tax year(s); (iv) “Present
Value” shall mean such value determined in accordance with Sections
280G(b)(2)(A)(ii) and 280G(d)(4) of the Code; and (v) “Reduced Amount” shall
mean the amount of Separation Payments that (A) has a Present Value that is less
than the Present Value of all Separation Payments and (B) results in aggregate
Net After-Tax Receipts for all Payments that are greater than the Net After-Tax
Receipts for all Payments that would result if the aggregate Present Value of
Separation Payments were any other amount that is less than the Present Value of
all Separation Payments.

(b) Anything in the Plan or any other agreement between a Participant and the
Company to the contrary notwithstanding, in the event that Ernst & Young LLP, or
such other nationally-recognized accounting firm selected in the discretion of
the Committee as in effect immediately prior to the Change in Control (the
“Accounting Firm”) shall determine that receipt of all Payments would subject
the Participant to tax under Section 4999 of the Code (the “Excise Tax”), the
Accounting Firm shall determine whether some amount of Separation Payments meets
the definition of “Reduced Amount.” If the Accounting Firm determines that there
is a Reduced Amount, then the aggregate Separation Payments shall be reduced to
such Reduced Amount.

(c) If the Accounting Firm determines that aggregate Separation Payments should
be reduced to the Reduced Amount, the Company shall promptly give the
Participant notice to that effect and a copy of the detailed calculation
thereof. All determinations made by the Accounting Firm under this Section shall
be binding upon the Company and the Participant and shall be made within 60 days
following a termination of employment of the Participant. For purposes of
reducing the aggregate Separation Payments to the Reduced Amount, only amounts
payable under this Plan (and no other Payments) shall be reduced. The reduction
of the aggregate Separation Payments to the Reduced Amount, if applicable, shall
be made by reducing the Separation Payments under the following sections in the
following order: (i) Section 4(a)(iii), and (ii) Section 4(c). As promptly as
practicable following the Accounting Firm’s determination, the Company shall pay
to or distribute for the benefit of the Participant such Separation Payments as
are then due to the Participant under this Plan and shall promptly pay to or
distribute for the benefit of the Participant in the future such Separation
Payments as become due to the Participant under this Plan.

(d) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of a Participant pursuant to this Plan which should not have
been so paid or distributed (“Overpayment”) or that additional amounts which
will have not been paid or distributed by the Company to or for the benefit of a
Participant pursuant to this Plan could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue



--------------------------------------------------------------------------------

Service against either the Company or the Participant which the Accounting Firm
believes has a high probability of success determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for the
benefit of a Participant shall be repaid to the Company together with interest
at the applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such amount shall be payable by a Participant to the
Company if and to the extent such payment would not either reduce the amount on
which the Participant is subject to tax under Section 1 and Section 4999 of the
Code or generate a refund of such taxes. In the event that the Accounting Firm,
based upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Participant together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code
(“Interest”).

(e) All fees and expenses of the Accounting Firm in implementing the provisions
of this Section 5 shall be borne by the Company.

6. Full Settlement. The Company’s obligation to make the payments provided for
in this Plan and otherwise to perform its obligations hereunder shall be
absolute and unconditional and shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against a Participant or others. In no event shall a
Participant be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to such Participant under any of the
provisions of this Plan and no amounts received from other employment shall
serve to mitigate the payments hereunder. The Company agrees to reimburse the
Employee, to the full extent permitted by law, for all legal fees and expenses
that the Participant may reasonably incur as a result of any contest by the
Company, the Participant or others of the validity or enforceability of, or
liability under, any provision of this Plan or any guarantee of performance
thereof (including as a result of any contest by the Participant about the
amount of any payment pursuant to this Plan) (each, a “Contest”), plus, in each
case, Interest; provided, that the Company shall not be obligated to reimburse a
Participant for legal fees and expenses unless the Participant prevails on at
least one material claim (regardless of by whom brought); provided, further,
that the Participant shall have submitted an invoice for such fees and expenses
not later than 30 days after the final resolution of such Contest and the
Company shall make such payment within 30 days of the date on which the invoice
is so submitted, and the Participant’s right to have the Company pay such legal
fees and expenses may not be liquidated or exchanged for any other benefit.

7. Controlling Law. This Plan shall be construed and enforced according to the
internal laws of the State of California to the extent not preempted by Federal
law or the law of any other applicable non-United States jurisdiction, which
shall otherwise control.

8. Amendments; Termination. The Company reserves the right to amend, modify,
suspend or terminate the Plan at any time by action of a majority of the Board;
provided that no such amendment, modification, suspension or termination that
has the effect of reducing or diminishing the right of any Employee, shall be
effective without the written consent of the Employee, for a period of two years
following the date on which the action of a majority of the Board is taken.
Notwithstanding the foregoing, if a Change in Control has not occurred by
April 1, 2009, absent any action by the Board to the contrary, the Plan shall
expire.



--------------------------------------------------------------------------------

9. Assignment. The Company shall require any corporation, entity, individual or
other person who is the successor (whether direct or indirect by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
the business and/or assets of the Company to expressly assume and agree to
perform, by a written agreement in form and in substance satisfactory to the
Company, all of the obligations of the Company under this Plan. As used in this
Plan, the term “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Plan by operation of law, written agreement or otherwise. It is a
condition of this Plan, and all rights of each person eligible to receive
benefits under this Plan shall be subject hereto, that no right or interest of
any such person in this Plan shall be assignable or transferable in whole or in
part, except by operation of law, including, but not by way of limitation,
lawful execution, levy, garnishment, attachment, pledge, bankruptcy, alimony,
child support or qualified domestic relations order.

10. Withholding. The Company may withhold from any amount payable or benefit
provided under this Plan such Federal, state, local, foreign and other taxes as
are required to be withheld pursuant to any applicable law or regulation.

11. Gender and Plurals. Wherever used in this Plan document, words in the
masculine gender shall include masculine or feminine gender, and, unless the
context otherwise requires, words in the singular shall include the plural, and
words in the plural shall include the singular.

12. Plan Controls. In the event of any inconsistency between this Plan document
and any other communication regarding this Plan, this Plan document controls.

13. Post-Change in Control Committee. This Plan shall be administered by the
Committee, provided that in the event of an impending Change in Control, the
Committee may appoint a person (or persons) independent of the third party
effectuating the Change in Control to be the Committee effective upon the
occurrence of a Change in Control (the “Independent Committee”) and the
Independent Committee shall not be removed or modified following a Change in
Control. Except as otherwise provided in this Plan, the decision of the
Committee upon all matters within the scope of its authority shall be conclusive
and binding on all parties, provided that in the event that no Independent
Committee is appointed, any determination by the Committee of whether “Cause” or
“Good Reason” exists shall be subject to de novo review.

14. Benefits Claims and Appeals. The Plan is not intended to be subject to
ERISA. If and only if, however, the Plan is determined to be subject to ERISA,
the intention of the Company is that it shall be construed as a “welfare plan,”
as defined in Section 3(1) of ERISA, and this Section 14 shall apply. The
Committee shall establish a claims and appeals procedure applicable to
Participants under the Plan. Unless otherwise required by applicable law, such
procedures will provide that a Participant has not less than sixty (60) days
following receipt of any adverse benefit determination within which to appeal
the determination in writing with the Committee, and that the Committee must
respond in writing within sixty (60) days of receiving the appeal, specifically
identifying those Plan provisions on which the benefit denial was based and
indicating what, if any, information the Participant must supply in order to
perfect a claim for benefits. Notwithstanding the foregoing, the claims and
appeals procedure established by the Committee



--------------------------------------------------------------------------------

will be provided for the use and benefit of Participants who may choose to avail
themselves of such procedures, but compliance with the provisions of these
claims and appeals procedures by the Participant will not be mandatory for any
Participant claiming benefits after a Change in Control. It will not be
necessary for any Participant to exhaust these procedures and remedies after a
Change in Control prior to bringing any legal claim or action, or asserting any
other demand, for payments or other benefits to which such Participant claims
entitlement.

15. Grantor Trust. The Committee may establish a trust with a bank trustee, for
the purpose of paying benefits under this Plan. If so established, the trust
shall be a grantor trust subject to the claims of the Company’s creditors and
shall, immediately prior to a Change in Control, be funded in cash or common
stock of the Company or such other assets as the Committee deems appropriate
with an amount equal to 100 percent of the aggregate benefits payable under this
Plan assuming that all Participants in the Plan incurred a termination of
employment entitling them to Separation Benefits immediately following the
Change in Control, or such lesser amount as the Committee shall determine prior
to the Change in Control; provided, however, that the trust shall not be funded
if the funding thereof would result in taxable income to the Participant by
reason of Section 409A(b) of the Code; and provided, further, in no event shall
any trust assets at any time be located or transferred outside of the United
States, within the meaning of Section 409A(b) of the Code. Notwithstanding the
establishment of any such trust, a Participant’s rights hereunder will be solely
those of a general unsecured creditor.

16. Indemnification. To the extent permitted by law, the Company shall indemnify
the Committee from all claims for liability, loss, or damage (including the
payment of expenses in connection with defense against such claims) arising from
any act or failure to act in connection with the Plan.

17. Section 409A Savings Clause. Notwithstanding anything herein to the
contrary, within the time period permitted by the applicable Treasury
Regulations or other Internal Revenue Service or Treasury Department authority,
if any compensation or benefits provided by this Plan may result in accelerated
taxation or tax penalties under Section 409A of the Code, the Company shall
modify the Plan in the least restrictive manner necessary in order to exclude
such compensation from the definition of “deferred compensation” within the
meaning of Section 409A of the Code or in order to comply with the provisions of
Section 409A of the Code, other applicable provision(s) of the Code and/or any
rules, regulations or other regulatory guidance issued under such statutory
provisions and without any diminution in the value of the payments to any
Participant.

18. Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant or the Company any obligation to retain the
Participant as an Employee, to change the status of the Participant’s
employment, or to change the Company’s policies or those of its Affiliates’
regarding termination of employment.

19. Foreign Laws. The Committee shall administer the Plan with respect to all
Non-US Participants in a manner designed to comply with applicable law while
preserving the benefits provided under the Plan and avoiding duplication of
benefits.

As Adopted by the Board of Directors

of BEA Systems, Inc. at a Meeting Held

On November 7, 2007